Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Brian Graham, Registration No.:  72,423 on 6/1/2021.
	The application has been amended as follows:
	Please replace all previous claims with the attached amended claims, wherein:
	Claims 1-23 are allowed.
	Claims 1 and 20-21 have been amended.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
	The prior art of record, alone or in combination, fail to disclose or render obvious the claims agreed upon in the examiners amendment.  The prior art of record has not taught either individually or in combination and together with all other claimed features “a hardware data formatter configured to gather the group of values based on a data formatting operation, the data formatting operation identifying at least a stride… and the hardware data formatter comprising a plurality of read buffers configured to store respective subsets of the values… wherein a number of values from each subset is determined based on the stride, the number of values indicating values of each subset which are to be utilized for processing based on the stride, wherein remaining values of each subset are not utilized…wherein the group of values are provided, by the hardware data formatter, to the computational array, and wherein the computational array disables particular computation units corresponding to the remaining values of each subset which are not utilized.”
The closest prior art of record, Huang (PGPUB No. 2018/0307438) teaches a systolic array architecture which includes a plurality of processing elements and feeder arrays which include a plurality of buffers; wherein the feeder arrays gather groups of values from memory and send them to the systolic array.  While, Shalev (USPAT No. 10,489,479) teaches a multiplication engine which comprises a plurality of processing elements and data access logic which reads, formats and sends data from memory to the plurality of processing elements; wherein the data access logic can extract vectors of data from a tensor, based on a stride.  Furthermore, Abali (PGPUB No. 2016/0085721; see pertinent art section below) teaches disabling processing elements of an array processor based upon requirements of the application that is being executed.
However, none of the prior art references made of record has taught either individually or in combination and together with all other claimed features teaches a hardware data formatter which gathers a group of consecutive values into subsets of read buffers, based on a formatting operation including a stride parameter which 
As all previous and potential rejections under 35 U.S.C 103, 101 and 112 have been overcome by the amendment filed on 3/19/2021 and the examiner’s amendment, the application is now in condition for allowance.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abali, PGPUB No. 2016/0085721) for teaching a reconfigurable array processor which enables and disables components of a plurality of processing elements, depending upon the application which is executing

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P.C/Examiner, Art Unit 2183  
/William B Partridge/Primary Examiner, Art Unit 2183